Opinion filed June 28, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-18-00293-CR
                                  __________

                    TRAVIS BRYAN HICKS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 50th District Court
                              Knox County, Texas
                           Trial Court Cause No. 3992


                      MEMORANDUM OPINION
      Appellant, Travis Bryan Hicks, pleaded guilty to the first-degree felony
offense of aggravated sexual assault of a child. See TEX. PENAL CODE ANN. § 22.021
(West 2019). Pursuant to the terms of the plea agreement, the trial court deferred a
finding of guilt, placed Appellant on community supervision for ten years, and
assessed a fine of $6,000. The State subsequently filed a motion to adjudicate
Appellant’s guilt. The trial court held a contested hearing on the State’s motion to
adjudicate, found the State’s allegations to be true, revoked Appellant’s community
supervision, and adjudicated Appellant guilty of the charged offense. The trial court
assessed Appellant’s punishment at imprisonment for sixty years. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and an explanatory letter. Counsel
advised Appellant that he had a right to review the record and file a response to
counsel’s brief. Counsel provided Appellant with a motion for obtaining the records
and with contact information for the district clerk, the court reporter, and this court.
Counsel also advised Appellant of his right to file a pro se petition for discretionary
review in order to seek review by the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68. Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in the motion to adjudicate. We note that proof
of one violation of the terms and conditions of community supervision is sufficient
to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Further, absent a void judgment, issues relating to an original plea proceeding may
not be raised in a subsequent appeal from the revocation of community supervision
and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App.
                                           2
2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based on
our review of the record, we agree with counsel that no arguable grounds for appeal
exist. 1
           We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM


June 28, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




           1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
           2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3